Case 20-31108-mvl13 Doc 11 Filed 04/15/20           Entered 04/15/20 06:38:42        Page 1 of 2




                        UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 IN RE:                                                             CASE NO.: 20-31108-bjh13
                                                                               CHAPTER 13
 Philip Don Lovell,
 and
 Rhonda L Lovell,

    Debtors.

 _________________________________/

                                 REQUEST FOR SERVICE
       PLEASE TAKE NOTICE THAT the undersigned counsel hereby appears on behalf of
NATIONSTAR MORTGAGE LLC D/B/A MR. COOPER ("Secured Creditor"). Pursuant to
Rule 2002 of the Federal Rules of Bankruptcy Procedure, the undersigned requests all notices
given or required to be given and all papers required to be served in this case to creditors, any
creditors committees, and any other parties-in-interest, be sent to and served upon the
undersigned counsel and the following be added to the Court's Master Mailing List:
                 ROBERTSON, ANSCHUTZ, SCHNEID & CRANE LLC
                    10700 ABBOTT'S BRIDGE ROAD, SUITE 170,
                               DULUTH, GA 30097

                                                 Robertson, Anschutz, Schneid & Crane LLC
                                                 Attorney for Secured Creditor
                                                 10700 Abbott's Bridge Road, Suite 170,
                                                 Duluth, GA 30097
                                                 Telephone: 470-321-7112

                                                 By: /s/Andrea Betts
                                                     Andrea Betts, Esquire
                                                     Email: abetts@rascrane.com
Case 20-31108-mvl13 Doc 11 Filed 04/15/20        Entered 04/15/20 06:38:42      Page 2 of 2




                                CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on April 15, 2020, I electronically filed the foregoing
with the Clerk of Court using the CM/ECF system, and a true and correct copy has been served
via United States Mail to the following:



Philip Don Lovell
Rhonda L Lovell
1623 S HWY 205
 Rockwall, TX 75032

And via electronic mail to:

Marcus B. Leinart
Leinart Law Firm
11520 N. Central Expressway
Suite 212
Dallas, TX 75243

United States Trustee
1100 Commerce Street
Room 976
Dallas, TX 75202

Thomas Powers
105 Decker Court
Ste 1150
Irving, TX 75062

                                              Robertson, Anschutz, Schneid & Crane LLC
                                              Attorney for Secured Creditor
                                              10700 Abbott's Bridge Road, Suite 170,
                                              Duluth, GA 30097
                                              Telephone: 470-321-7112

                                              By: /s/Andrea Betts
                                              Andrea Betts, Esquire
                                              Email: abetts@rascrane.com
